The opinion of the court was delivered by
Swayze, J.
This was an action for damages caused by failure to deliver promptly a carload of onions. It was brought by the consignor. Both consignor and consignee testified that the goods were to be delivered to the- consignee at Brooklyn, the point of destination. But there was evidence that the contract was for a delivery at Alp-hano, the point of shipment, and that the consignees were to pay the freight. This presented an issue which should have been submitted to the jury. Sale of Goods act Oomp. Stai., p. 4652, § 19, rule 5; Willis. Sales, § 280. The trial judge seems to have thought that the title did not pass as between vendor and *452vendee until the carrier ceased to be liable as such and that the case was controlled by Burr v. Adams Express Co., 71 N. J. L. 263. This was error, and if the defendants had excepted to the ruling or requested that the question of fact be submitted to the jury, there would have been ground for reversal. But the defendant relied, and now relies, upon a request to direct a verdict. The trial judge was not required to do this; to do so would have been error. We ■ cannot, therefore, reverse on the first ground alleged.
The second ground is that there was no proof of such delay as would malee the carrier liable. The argument is that proof of the time taken for a shipment by the Pennsylvania railroad is no'evidence of the time that ought to be taken by the Lackawanna railroad. With this we cannot agree. It is surely some evidence, and we think that a jury would be justified in finding even without evidence that eight days was an unreasonable time to transport goods by rail a distance of less than one hundred miles.
We find no legal error that requires reversal.. The judgment is affirmed, with costs.